
	
		I
		112th CONGRESS
		2d Session
		H. R. 5849
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Schilling
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for charity care provided by physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Charity Care Tax Deduction for
			 Physicians Act of 2012.
		2.Physician charity
			 care deduction
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					199A.Physician
				charity care
						(a)In
				generalIn the case of a
				physician, there shall be allowed as a deduction an amount equal to the amount
				such physician would have otherwise charged for qualified charity care provided
				by such physician during the taxable year.
						(b)Qualified
				charity careFor purposes of this section—
							(1)Qualified
				charity careThe term
				qualified charity care means physicians’ services (as defined in
				section 1861(q) of the Social Security Act) provided on a volunteer or pro bono
				basis.
							(2)PhysicianThe
				term physician has the meaning given to such term in section
				1861 of the Social Security Act (42 U.S.C. 1395x(r)).
							(c)Limitations
							(1)Service charge
				limitationThe amount determined under subsection (a) with
				respect to any services—
								(A)shall be reduced
				by any reimbursement for such services, and
								(B)shall not exceed
				the medicare economic index (referred to in the fourth sentence of section
				1842(b)(3) of the Social Security Act (42 U.S.C. 1395u(b)(3)) applicable to the
				services provided.
								In the
				case of physicians’ services to which the medicare economic index is not
				applicable, the Secretary, in consultation with the Secretary of Health and
				Human Services, shall use data on uncompensated care for purposes of the
				limitation under subparagraph (B), and may adjust such data so as to be an
				appropriate proxy, including a downward adjustment to eliminate bad debt data
				from uncompensated care data.(2)Overall
				limitationThe amount allowed
				as a deduction under subsection (a) for any taxable year shall not exceed an
				amount equal to 10 percent of the gross income of the taxpayer for the taxable
				year derived from the taxpayer’s provision of physicians’ services (as defined
				in section 1861(q) of the Social Security
				Act).
							.
			(b)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 199A. Physician charity
				care.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
